We have considered this case upon the argument and briefs originally submitted, and upon the supplemental briefs since submitted, and we see no way to avoid an affirmance of the judgment, without overruling the decision in Gilchrist v.Comfort (34 N.Y., 235). That case expressly held that a redemption of lands by a creditor, on or before the last day of the fifteen months from the day of sale must be made at the sheriff's office, and that a redemption at another place, although in the same village, and to the sheriff who made the sale, is not valid. The circumstances in that case were quite as favorable to the creditor as those in this case. This decision was made about ten years ago, and has since been regarded as correct law and we do not feel justified in disturbing it, and should not if we entertained more serious doubts than we do of its correctness. The construction given to the statute by the court is warranted by the language, and if a different rule is desirable the remedy is with the legislature.
As the evidence is not contained in the case we must assume that the facts fully sustained the findings. To what extent this point was litigated on the trial or what, if any, motion was made based upon it, does not appear and we are not warranted in drawing inferences adverse to the judgment. On the contrary, every presumption is in favor of both findings and judgment.
The plaintiff was bound to establish a valid redemption to *Page 227 
give him a standing in court, whether he alleged all the facts necessary to constitute such redemption or not.
The point that the redemption was not on the last day for redemption is not tenable. The sale was on the 16th of January, 1869, and the redemption on the 16th day of April, 1870. Excluding the day of sale as we must, the fifteen months expired on the sixteenth of April. The debtor had one year from the day of sale; his time expired on the sixteenth of January, 1870. The creditor might redeem within three months after the expiration of the year. The year expired with the sixteenth of January; the seventeenth was the beginning of the three months, and is to be counted as a part of the three months, and the three months expired on the sixteenth of April. When a person has a specified period from or after an act is done, the day on which it is done is to be excluded, but this rule does not justify the exclusion of the seventeenth of January. The redemption is to be madewithin three months after the expiration of a year, which in this case is after the expiration of the sixteenth, which language has the same force and effect, as if it read from or after the sixteenth.
Injustice may result to the plaintiff in this case, but we have no power to relieve him.
The judgment must be affirmed.
All concur; MILLER, J., taking no part.
Judgment affirmed.